El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En su demanda radicada ante la Corte de Distrito de Hu-macao, Juan Kuiz alegó haber sido mordido en los brazos y en la pierna derecha por una perra, cuyos servicios utilizaba el demandado; que éste tenía la perra a veces amarrada con cadena y a veces suelta en un zaguán que conduce a un patio contiguo a su panadería; y que el día del suceso, encontrán-*816dose el demandante en la calle, la perra salió corriendo d< zaguán y le mordió, cansándole heridas que le obligaron hacer gastos en medicinas, le impidieron dedicarse a sus I bores habituales y le causaron sufrimientos físicos y angn tias morales, por todo lo cual reclamó una indemnización d| $600, más las costas y honorarios de abogado.
El demandado contestó negando los hechos esenciales di la demanda y alegó que el demandante sabe que él no e| dueño de la perra y sólo trata de obtener dinero del dema: dado.
La corte inferior dictó sentencia condenando al dema: dado al pago -de $380 más las costas, incluyendo la suma d $75 para honorarios de abogado.
En apoyo de su recurso, el demandado apelante alegíl que la corte sentenciadora erró al apreciar la prueba y aj hacer al demandado responsable de los daños y perjuicio reclamados por el demandante.
Al considerar la evidencia presentada por ambas par tes, la corte inferior descartó por completo la ofrecida po: el demandado, por no merecerle crédito alguno. La del de mandante, a la cual dió entero crédito el. juzgador, demues tra que aún cuando el demandado no era dueño de la perr la utilizaba para que le cuidase sus propiedades. Hemos examinado toda la prueba y no podemos convenir con el ape lante en que haya habido error manifiesto en su apreciación
El artículo 1805 del Código Civil, Ed. 1930, hace res-| ponsable de los daños'y perjuicios que pueda causar un animal, al poseedor o al que se sirva de él, aún cuando se le escape o extravíe, salvo- en el caso de que el daño provenga de fuerza mayor o de culpa del perjudicado. Resultando de la prueba practicada en el caso de autos que el demandado se servía de la perra que mordió al demandante para cuidar sus propiedades y que el daño que recibió el demandante noprovino de su propia culpa o negligencia, son aplicables lasdecisiones de este tribunal en Torres v. Dávila, 47 D.P.R. *817315; Gigante v. Alvarez, 48 D.P.R. 498; Ferrer v. Rivera, 6 D.P.R. 504 y Vélez v. Orozco, 59 D.P.R. 518. Véase: Martinez Ruiz, “Interpretación al Código Civil,” Vol. 11 pág. 49.

La sentencia recurrida debe ser confirmada.